In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                          No. 08-777V
                                   Filed: September 16, 2015

* * * * * * * * * * * * * * * *                              UNPUBLISHED
EMILY HARBORTH, as independent    *
executrix of the Estate of DENNIS *
HARBORTH,                         *
                                  *                          Special Master Gowen
               Petitioner,        *
                                  *                          Joint Stipulation on Damages;
v.                                *                          Influenza (“Flu”) Vaccine;
                                  *                          Joint pain; Myalgias; Fatigue.
SECRETARY OF HEALTH               *
AND HUMAN SERVICES,               *
                                  *
               Respondent.        *
                                  *
* * * * * * * * * * * * * * * *

Scott R. Doody, Law Offices of Scott R. Doody, Fort Worth, TX, for petitioner.
Althea W. Davis, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

        On October 30, 2008, decedent Dennis Harborth (“Mr. Harborth”) filed a petition pursuant
to the National Vaccine Injury Compensation Program,2 42 U.S.C. §§ 300aa-1 to -34 (2006),
alleging that as a result of receiving an influenza (“flu”) vaccine on November 1, 2005 he sustained
the first symptom or manifestation of joint pain, myalgias, arthralgias, fatigue, and impaired
endurance on or about November 12, 2005. Stipulation ¶ 2, 4. Further, Mr. Harborth alleged that
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                 1
he experienced residual effects of his injury for more than six months. Id. Upon the passing of Mr.
Harborth on March 12, 2013, the court granted petitioner’s counsel’s motion to substitute Emily
Harborth as petitioner herein on April 3, 2013.

        On September 16, 2015, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the flu vaccination caused Mr.
Harborth’s alleged injuries or his death. Id. at ¶ 7. Nevertheless, the parties agree to the joint
stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable and
adopts it as the decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       A lump sum of $11,000.00, in the form of a check payable to petitioner, Emily
       Harborth, as the legal representative of the Estate of Dennis Harborth. This amount
       represents compensation for all damages that would be available under 42 U.S.C. §
       300aa-15(a).

       Id. at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.3

       IT IS SO ORDERED.

                                             s/ Thomas L. Gowen
                                             Thomas L. Gowen
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2